DETAILED ACTION
This action is in response to the amendments filed on March 23rd, 2022. A summary of this action:
Claims 1-3, 6-12, 15-24, 27-28 have been presented for examination.
Claims 1, 10, 20 have been amended
Claims 4-5, 13-14, 25-26 were previously cancelled 
Claims 27-28 are newly added
Claims 1-3, 6, 8-12, 15, 17-23, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856  and in further view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431  
Claims 7, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856  and in further view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431 and  in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 
Claims 1-3, 6, 8-12, 15, 17-18, 20-23, 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-10, 18-19 of copending Application No. 16/207,254 (reference application). 
Claims 7, 16, 19, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-10, 18-19 of copending Application No. 16/207,254 (reference application) and in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 
Claims 1-3, 6, 8-12, 15, 17-18, 20-23, 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 10, 13 of copending Application No. 16/207,281 (reference application). 
Claims  7, 16, 19, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 10, 13 of copending Application No. 16/207,281 (reference application) and in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the Double Patenting Rejections
	The rejections are maintained, and has been updated as necessitated by amendment.
	See MPEP § 804: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.”

Regarding the § 112(a) Rejection
	In view of the amendments, the rejection is withdrawn.

Regarding the § 112(b) Rejection
	In view of the amendments, the rejection is withdrawn.

Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn, and a new ground of rejection is set forth below as was necessitated by amendment.
	For clarity, the present amendments are similar to what was presented for the co-pending application 16/207,311 on Sept. 14th, 2021, and rejected under in the non-final rejection on Jan. 10th, 2022 for the co-pending application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12, 15, 17-23, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856  and in further view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431  

Regarding Claim 1
Schuecker teaches:
	A computer configured to determine progressive cracking in a composite filler material ..., the computer comprising: (Schuecker, page 11, ¶ 1: “All model predictions that are presented in this work are computed using the same set of material data which corresponds to the glass fiber / epoxy material used in the experiments described in Section 5.” – i.e., computed with a computer, wherein as per § 1 on page 4 this is for “composites” and page 25, ¶ 2: the models are being used for “modeling progressive cracking”)
	a communication interface circuit configured to communicate data with a remote device via a communications network; (Schuecker, as cited above and below teaches that this uses a computer – a communications interface circuit as claimed would have been an obvious feature of a computer to a skilled person, e.g. the circuit for the Wi-Fi/Ethernet connections for a computer – the claim does not use this circuit, merely the claim recites that the computer for this method includes a communications interface circuit as claimed, and this would have been obvious, e.g. Wi-Fi, Ethernet, etc. and other circuits known to a skilled person)
	and processing circuitry operatively connected to the communication interface circuit and configured to:(Schuecker, as cited above- this uses a computer)
	obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period; (Schuecker, figure 9(b) – this shows “accumulation of matrix cracks; experimental data from...” wherein this is a plot of the “crack density” [example of a parameter] as a function of the “transverse strain” [example of an increasing load] – as to the time period being predetermined: Schuecker is teaches the “accumulation”, i.e. the accumulation over time as the load is increased; also, a skilled person would have inferred that the experimental data shown was collected 
over a predetermined time period of the experiment)
	based on at least one of the one or more parameters:
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material; and calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material; 	(Schuecker, page 18 ¶ 2 to page 19 ¶ 1: “Analyses using the localized damage models (ExpSoft and ABQ) are performed by applying the homogeneous load to a single, 4-noded finite element. Since the laminate response predicted by the localized damage models is not fixed, but depends on the characteristic element length, the element size is chosen as the distance between two cracks at crack saturation, 2Lsat, which is estimated by the following approach...The stresses transmitted through the interface are limited by the interface shear strength. Based on a shear lag model for an embedded ply under uniaxial transverse tension (Fig. 8a) and assuming the shear stress along the ply interface to be constant and equal to the interface shear strength, SIF, the crack spacing at saturation can be estimated as... [equation 15]...where t denotes the thickness of the cracked ply (or cluster of like oriented plies). Based on the linear in-situ strengths for transverse tension (Table 2) and estimating the interlaminar shear strength as SIF = 73MPa, the crack spacing is computed from Eq. (15) as 2Lsat = 1.2mm and 2Lsat = 0.84mm for the laminates with 8-ply and 4-ply in-situ strengths, respectively.” – in other words, Schuecker teaches calculating the “crack spacing” based on a “shear lag model” and then using this for “the element size” in a “finite element” model 
	as to the crack density: page 20, ¶ 3: “Also indicated in Fig. 9 is the strain at which the saturation crack density, CDsat = 1/(2Lsat) [the inverse of the crack spacing] = 0.83/mm, based on the shear lag model for the (02/904)”
to clarify the recitation of average crack spacing: Schuecker teaches a single value for the crack spacing/density, a skilled person would have inferred these represented the average crack spacing/density )

Schuecker does not explicitly teach:
...disposed between first and second composite structural components...
	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;
	and responsive to determining that the estimated crack density for the composite filler material  does not match the baseline crack density for the composite filler material to within a predetermined threshold:
	2 of 15Application Ser. No. 16/207311iteratively modify a current Intralaminar Shear (ILS) strength of the composite filler material until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold;
	and generate, as a function of the modified ILS strength, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 

Schuecker, in combination with Barbero, teaches: 
determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold; and responsive to determining that the estimated crack density for the composite filler material  does not match the baseline crack density for the composite filler material to within a predetermined threshold: 2 of 15Application Ser. No. 16/207311iteratively modify a current Intralaminar Shear (ILS) strength of the composite filler material until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold; (Schuecker, pages 18-19 including equation 15 teaches that the “crack spacing at saturation” is “estimated” based on the “interlaminar shear strength”, then Barbero page 6, last paragraph:  “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties [e.g., the “interlaminar shear strength” of Schuecker at crack saturation] to minimize the error between predictions and experimental crack density data.” and to clarify on Barbero, see the abstract as well
for the iterations/threshold: see Barbero page 19 , last bullet point: “Finally in the third script, the error function is imported from Script2 and the optimization problem is solved using the fmin function from Scipy. Then, options and tolerances [thresholds] are adjusted, and the results (function value, number of iterations and function evaluations) are printed on the Abaqus window.”)
	and generate, as a function of the modified ILS strength, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material; and output the visual representation of the composite filler material to a display device for the user. (Schuecker, as taken in combination with Barbero above teaches generating a model as a function of the ILS strength, crack density, spacing requirement, and loads (see Schuecker, pages 18-20 as was cited above) wherein Barbero as cited above teaches the modification of the ILS strength, i.e. in combination the model is a function of the modified ILS strength
	as to the visual representation of the progressive cracking: Schuecker, figure 9 – these show visual representations in the form of a chart of the computer model’s results that graphically indicate the progressive cracking, e.g. figure 9(b) shows the “Crack density” as a function of “transverse strain” – these were output to the user, e.g. as the output was used to place the chart into the publication
	for a second example of the visual representation: see figures 12-15 for visual representations of the progressive cracking, as per § 5.1: “The predictions of analyses compared to experimental data [29] are shown in Figs. 12–15. Damage in these laminates is dominated by matrix cracking in the 90  plies and crack density was monitored in these layers only during the experiments. However, all damage models (except for the periodic crack model which assumes cracking to occur only in the 90 layer) also predict damage in the angle-plies. The load at which the models predict the onset of cracking in the angle-plies depends on the angle and on the chosen in-situ strengths.”, e.g. page 27 last paragraph: “The leveling of the curves from the ABAQUS model signifies complete damage (i.e. E2 = G12 = 0) of one type of layer. For ...= 0 and  ...= 15 (Figs. 12 and 13) [example of a graphical indication], the horizontal parts pertain to a fully damaged 90 layer and no damage in the other plies. Figure 14 has two horizontal sections; the small first section corresponds to a fully damaged 90 layer and the second” 	
also, as another example the Examiner notes that a skilled person would have inferred that as Schuecker is using commercially available finite element analysis software, e.g. “Finite Element Method (FEM) code ABAQUS (Dassault ..., Providence, RI, USA)” (page 9 ¶ 1) and “The ‘ABQ’ damage model for fiber reinforced composites available in the commercial FEM code ABAQUS” (§ 2.5 ¶ 1) that there would have also been a GUI in the commercial software for displaying the finite element model itself)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as modified by Meer, on a system for modelling progressive cracking/damage in composites with the teachings from Barbero on a similar system which includes “A novel methodology is proposed to determine the material properties for Carbon/Polymer composites, relying on crack-density data.” (Barbero, abstract). The motivation to combine would have been that “Using the proposed methodology, properties are calculated for four different material systems and subsequent predictions match observed behavior accurately” (Barbero, § 7). 

Zarfos teaches: 
disposed between first and second composite structural components(Zarfos, ¶¶ 2-4 teaches: “In typical constructions of composite spars or stringers for aircraft, two 'c' shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-pregplies. When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps...During curing, temperatures typically reach 350 degrees Fahrenheit. The heating of the spar and Subsequent cooling to ambient temperature can cause cracking in the noodle. The noodle in the final spar construction can also crack due to mechanical and/or thermal stresses exerted on the spar in use in an aircraft. Cracks in the noodle weaken the entire spar”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as modified above, on a system from “NASA” (Schuecker, pages 1-2) for modelling progressive cracking in composites with the teachings from Zarfos on an example of how composites are used in aircraft. The motivation to combine would have been that “It is therefore desirable to improve the overall strength of the composite spar by preventing or reducing the propagation of cracks through the noodles employed in constructing the spar.” (Zarfos, ¶ 4) and Schuecker’s system would have enabled an analysis of this to allow a user to further improve the design of the composite spar.
In addition, the KSR rationale of “(A) Combining prior art elements according to known methods to yield predictable results;” also applies, as per MPEP § 2143:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  See above, the distinction is merely where the composite material is located.
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;  See above, the distinction is merely where the composite material is located. As such, each element merely performs the same function as it does separately, i.e. the composite filler material in the noodle, and a simulation of a composite material such as the one in the noodle.
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and  - the results would have been predictable: the modelling system would have been used in a similar manner, just merely applied to “typical aircraft construction” (Zarfos, ¶¶ 2-4). 

Regarding Claim 2
Schuecker teaches:
	The computer of claim 1, wherein the processing circuitry is further configured to the generate visual representation of the composite filler material as a computer model of the composite filler material. Schuecker, figure 9 – these show visual representations in the form of a chart of the computer model’s results that graphically indicate the progressive cracking, e.g. figure 9(b) shows the “Crack density” as a function of “transverse strain” – these were output to the user, e.g. as the output was used to place the chart into the publication, also see figures 12-15 and § 5.1 as cited above – as to this being a visual representation as a computer model, the charts provide a visual representation of the results of the computer model, i.e. these represent the model by showing the model results
	also, as another example Schuecker, page 18 teaches that “Analyses using the localized damage models (ExpSoft and ABQ) are performed by applying the homogeneous load to a single, 4-noded finite element...the element size is chosen as the distance between two cracks at crack saturation,” wherein as per page 9, first and last paragraph, are using “commercial FEM code ABAQUS” – such as one with “3D elements”; as such, a skilled person would have inferred that the commercial FEM code included a GUI for displaying the finite element model of the material, e.g. in “3D” or in 2D)

Regarding Claim 3
Schuecker teaches:
	The computer of claim 1, wherein the one or more parameters further one or more of:
	a total number of cracks for the composite filler material; (Schuecker, page 17 ¶ 1: “As the number of ply cracks increases with load, the volume averaged stresses may decrease but as long as the ply interfaces and the adjacent plies are intact, they remain non-zero due to the stresses transferred through the ply interfaces (‘stress–strain response’ in Fig. 6). At some point, the increase of crack density with load will saturate since the stress transfer is limited by the strength of the ply interfaces. The first three models presented in Section 2 are intended to model this behavior up to crack saturation, with damage progression corresponding to the increasing number of ply cracks”)
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material; (see page 16 ¶ 1: “If a ply embedded in a laminate is subjected to a homogeneous stress or strain field, the first matrix crack that spans the whole thickness of a ply typically does not lead to laminate failure since stresses can locally be transferred to adjacent layers. Consequently, an array of matrix cracks will develop and accumulate more or less evenly throughout the ply” and figure 6 – which, as shown in figure 6 shows that the “array of cracks” are “localized” to a single ply within the composite [the entire composite is the connection interface, the cracks are embedded in one layer of the ply] – for clarity: see figure 8(a) which shows the “ply” that is cracked in the composite, i.e. page 18 last paragraph this is an “embedded ply”
	a distribution of the cracks in the composite filler material; (Schuecker, figure 9 teaches obtaining a “crack density” in “1/mm” which describes the distribution of the cracks, e.g. see figure 8(a) for a visual represent of the distribution)
	and a width measurement for one or more of the cracks in the composite filler material. (Schuecker, figure 9 teaches obtaining a “crack density” in “1/mm”, and pages 19-20 as cited above teaches that the crack spacing/density are inverses of each other, i.e. the obtained crack density’s inverse is the width measurement between the cracks)

Regarding Claim 6
Schuecker teaches:
	The computer of claim 1, wherein the processing circuitry is further configured to calculate a distribution for the cracks in the composite filler material. (Schuecker, equation 15 – this calculates “the crack spacing at saturation” with the distribution shown in figure 8(a))

Regarding Claim 8
Zarfos teaches:
	The computer of claim 1, wherein the composite filler material comprises a noodle. (Zarfos, ¶¶ 2-4 teaches: “In typical constructions of composite spars or stringers for aircraft, two 'c' shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-pregplies. When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps...During curing, temperatures typically reach 350 degrees Fahrenheit. The heating of the spar and Subsequent cooling to ambient temperature can cause cracking in the noodle. The noodle in the final spar construction can also crack due to mechanical and/or thermal stresses exerted on the spar in use in an aircraft. Cracks in the noodle weaken the entire spar”)

Regarding Claim 9
Schuecker teaches: 
	The computer of claim 1, wherein the composite filler material comprises a crossply filler material having a plurality of layers. (Schuecker, page 20, ¶ 2: “Figure 9b shows the increase of crack density, CD, as a function of axial strain for the same two cross-ply laminates”, e.g. page 22, ¶ 2: “For example, uniaxial tension of a 0/90 laminate first causes matrix cracking in the 90 -plies, but with increasing load, cracks develop also in the 0-plies. This is a result of the constraint of the Poisson effect imposed by the 90 -layers that leads to transverse tensile stresses in the 0 -plies.”

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 1. As to claim 10 being directed towards a method, see Schuecker, page 11, ¶ 1: “All model predictions that are presented in this work are computed using the same set of material data which corresponds to the glass fiber / epoxy material used in the experiments described in Section 5.” – i.e., computed with a computer.

Regarding Claim 11.
	Claim 11 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 3 above. 
 
Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 6 above. 

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 8 above. 


Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 9 above. 

Regarding Claim 19.
Schuecker teaches: 
	The method of claim 1, further comprising calculating the transverse tensile strength of the composite filler material. (Schuecker, page 3, last two variables: “in-situ transverse tensile strength (linear material)” and “in-situ transverse tensile strength (non-linear material)” and see equation 15 on page 18 for a calculation which uses these parameters, as to calculating these parameters a skilled person would have found it obvious that the equation 15 may be re-arranged to calculate the “transverse tensile strength”; in addition, see page 34, ¶ 2: “the in-situ strength under transverse tension is typically determined [calculated] based on a linear-elastic transverse response, thereby leading to higher transverse stresses and a higher perceived in-situ strength”)

Regarding Claim 20.
	Claim 20 is rejected under a similar rationale as claim 1. As to claim 20 being directed towards a computer-readable medium, see Schuecker, page 11, ¶ 1: “All model predictions that are presented in this work are computed using the same set of material data which corresponds to the glass fiber / epoxy material used in the experiments described in Section 5.” – i.e., computed with a computer.

Regarding Claim 21.
	Claim 21 is rejected under a similar rationale as claim 2.
	
Regarding Claim 22.

	Claim 22 is rejected under a similar rationale as claim 3.

Regarding Claim 23.

	Claim 23 is rejected under a similar rationale as claim 6.

Regarding Claim 27.
Schuecker, as taken in combination above, teaches:
	The computer of claim 1, wherein the current ILS strength of the composite filler material is iteratively modified by a predetermined percentage until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold. (Schuecker, pages 18-19 including equation 15 teaches that the “crack spacing at saturation” is “estimated” based on the “interlaminar shear strength”, then Barbero page 6, last paragraph:  “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties [e.g., the “interlaminar shear strength” of Schuecker at crack saturation] to minimize the error between predictions and experimental crack density data.” and to clarify on Barbero, see the abstract as well
	as to the percentage: see Barbero, figure 11, which provides a “PDA model prediction vs. longitudinal modulus from derived data. Gc mt is adjusted in mode I for...” – i.e., this is an example application wherein the material property was adjusted as a function of its original value (see the “Ex/Exo”, the “o” is for original, hence this is normalized) – a skilled person would have found it obvious that a ratio of the predetermined adjustment may be represented as a percentage, e.g. multiply the normalized value by 100 to get the percent change from the original value – and as to this being predetermined, Barbero is predetermining what the adjustment should be based on the “error”, and then performing the adjustment)

Regarding Claim 28.
Schuecker, as taken in combination above, teaches:
	The computer of claim 27, wherein responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold, the processing circuitry is further configured to generate the visual representation of the composite filler material as a function of the current ILS strength of the composite filler material, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material. (Schuecker, as taken in combination with Barbero above teaches generating a model as a function of the ILS strength, crack density, spacing requirement, and loads (see Schuecker, pages 18-20 as was cited above) wherein Barbero as cited above (page 6, last paragraph, and page 19, last bullet point) teaches the modification of the ILS strength, i.e. in combination the model is a function of the modified ILS strength
	as to the visual representations: see figures 9 and figures 12-15 of Schuecker, and §5.1 as cited above
	as to the current ILS strength: under the BRI this is referring to the modified ILS strength the current ILS strength was modified by claim 1
	in addition, should this be found to be referring to the unmodified ILS strength, then this would have been taught still, e.g. by the system of Schuecker, as modified above, producing model results such as in visual form (figures 9, 12-15) wherein Barbero is then adjusting the “properties to minimize the error between the predictions...”, i.e. in combination, the predictions were made, and then the adjustment to the ILS was performed; 
	in addition, see MPEP § 2144.04: “Rearrangement of Parts” – the present claim is merely re-arranging the order of the parts, which would have been obvious to do so as per MPEP § 2144.04 

Claims 7, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856  and in further view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431 and  in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 

Regarding Claim 7
Schuecker, as taken in combination with Barbero and Zarfos, does not explicitly teach:
	The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material. 

Meer teaches:
The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material.  (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure...The optimal value for this interface stiffness is derived with an analytical shear lag model. [e.g., similar to Schuecker, pages 18-20]” – then see figure 10 – shows “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” – wherein, as shown in figure 10 the model results that are visually depicted show that the cracks are associated with various lengths, i.e. Meer is calculating the crack length
further see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] for clarification

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as modified above, on a system for modelling composite failure based on a shear lag model (e.g. pages 18-20 of Schuecker) with the teachings from Meer on a similar such system which includes “delamination” (e.g., see figure 10 of Meer) The motivation to combine would have been that “It was shown that a detailed finite element model with multiple elements through the thickness of a ply can predict the propagation of a crack from a predefined defect and can also predict the known thickness dependence of the in situ strength.” (Meer, § 6, ¶ 1) and that “The proposed method with a single layer of elements per ply can be expected to predict propagation of cracks that grow from stress concentrations without the need for representation of spatial variability in the material.” (Meer, § 6, last paragraph)

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 7 above.

Regarding Claim 24.
Claim 24 is rejected under a similar rationale as claim 7 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting - 16/207,254
Claims 1-3, 6, 8-12, 15, 17-18, 20-23, 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-10, 18-19 of copending Application No. 16/207,254 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because these claims are obvious variations of each other. 
As to the iteration modification of the ILS, ‘254 claims 8-9 recites a modification to an ILS strength based on a comparison of the predicted crack density to a baseline crack density when they do not match. An obvious variation of this is to repeat these steps until they match within a threshold. 
As to the obtained parameters – ‘254 recites obtained parameters such as the residual stress and the crack spacing, as well as “one or more loads to be applied”. 
As to the visual representation – it would have been an obvious variation to have output the ‘254’s computer model as a visual representation for a user. 
Instant claim 10, and the dependents thereof, are rejected under a similar rationale as claim 1, and the dependents thereof, in view of claims 10 and 18-19.
Instant claim 20, and the dependents thereof, are rejected under a similar rationale as claim 1, and the dependents thereof, in view of claims 1 and 8-9. The instant claim 20 recites a computer-readable medium, the copending claim 1 recites an obvious variation of a computer performing similar steps. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16/207,311
Application # 16/207,254
Regarding Claim 1

	A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;
	based on at least one of the one or more parameters:
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;
	and calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material;
	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;
	and responsive to determining that the estimated crack density for the composite filler material o does not match the baseline crack density for the composite filler material to within a predetermined threshold:
	2 of 15Application Ser. No. 16/207311 Attorney Docket No. 7474-188 Client Docket No. 18-1226-US-NP[3] iteratively modify a current Intralaminar Shear (ILS) strength of the composite filler material until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold;
	and generate, as a function of the modified ILS strength, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	selectively calculate a spacing requirement for predicted cracks in the composite filler material, wherein the spacing requirement defines an average spacing between the predicted cracks in the composite filler material, and wherein to selectively calculate the spacing requirement, the processing circuitry is configured to:
	determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement, wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process;
	responsive to determining that the residual stress is to be included, calculate the spacing requirement based on a crack density requirement and one or more residual stress values;
	and responsive to determining that the residual stress is not to be included, calculate the spacing requirement based on the crack density requirement;
	2 of 15Application Ser. No. 16/207254 Attorney Docket No. 7474-168 Client Docket No. 18-1226-US-NP generate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the computer model for a user. 

Regarding Claim 8

	The computer of claim 1, wherein the composite filler material has an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the composite filler material.

Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 

Regarding Claim 2

	The computer of claim 1, wherein the processing circuitry is further configured to the generate visual representation of the composite filler material as a computer model of the composite filler material. 


Regarding Claim 1
	...
	2 of 15Application Ser. No. 16/207254 Attorney Docket No. 7474-168 Client Docket No. 18-1226-US-NP generate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the computer model for a user. 

It would have been obvious to generate a visual representation of the model for outputting the model for a user

Regarding Claim 3

	The computer of claim 1, wherein the one or more parameters further one or more of:
	a total number of cracks for the composite filler material;
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material;
	a distribution of the cracks in the composite filler material;
	and a width measurement for one or more of the cracks in the composite filler material. 

 
Regarding Claim 2

selectively calculate a spacing requirement for predicted cracks in the composite filler material, wherein the spacing requirement defines an average spacing between the predicted cracks in the composite filler material, and wherein to selectively calculate the spacing requirement, the processing circuitry is configured to:

Regarding Claim 6

	The computer of claim 1, wherein the processing circuitry is further configured to calculate a distribution for the cracks in the composite filler material. 


Regarding Claim 2

selectively calculate a spacing requirement for predicted cracks in the composite filler material, wherein the spacing requirement defines an average spacing between the predicted cracks in the composite filler material, and wherein to selectively calculate the spacing requirement, the processing circuitry is configured to:

An average spacing would have described the distribution of the cracks

Regarding Claim 8

	The computer of claim 1, wherein the composite filler material comprises a noodle. 


Regarding Claim 1

A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:


Regarding Claim 9

	The computer of claim 1, wherein the composite filler material comprises a crossply filler material having a plurality of layers. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:

An obvious species of a composite material is a cross-ply composite

Regarding Claim 27.

	The computer of claim 1, wherein the current ILS strength of the composite filler material is iteratively modified by a predetermined percentage until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold. 


Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 

Claim 27 is an obvious variation of claim 9, i.e. to have iteratively performed the steps to within a threshold for the matching, and to have done the adjustments as a percentage change

Regarding Claim 28.

	The computer of claim 27, wherein responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold, the processing circuitry is further configured to generate the visual representation of the composite filler material as a function of the current ILS strength of the composite filler material, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material.


Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 





Claims 7, 16, 19, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-10, 18-19 of copending Application No. 16/207,254 (reference application) and in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 


Regarding Claim 7
	While the claimed ‘254 invention does not recite the following limitations, Meer teaches:
The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material.  (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure...The optimal value for this interface stiffness is derived with an analytical shear lag model.” – then see figure 10 – shows “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” – wherein, as shown in figure 10 the model results that are visually depicted show that the cracks are associated with various lengths, i.e. Meer is calculating the crack length
further see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] for clarification

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed ‘254 invention with the teachings from Meer on a similar such system which includes “delamination” (e.g., see figure 10 of Meer) The motivation to combine would have been that “It was shown that a detailed finite element model with multiple elements through the thickness of a ply can predict the propagation of a crack from a predefined defect and can also predict the known thickness dependence of the in situ strength.” (Meer, § 6, ¶ 1) and that “The proposed method with a single layer of elements per ply can be expected to predict propagation of cracks that grow from stress concentrations without the need for representation of spatial variability in the material.” (Meer, § 6, last paragraph)

Regarding Claim 16
	Claim 16 is rejected under a similar rationale as claim 7. 

Regarding Claim 19.
	While the claimed ‘254 invention does not recite the following limitations, Meer teaches: The method of claim 1, further comprising calculating the transverse tensile strength of the composite filler material. (Meer, page 3309, last paragraph: “In order to form a complete matrix crack, the averaged transverse tensile stress has to exceed...Therefore, Dvorak and Laws (1987) proposed to relate the thick ply in situ [transverse tensile] strength to the transverse tensile strength measured on an unconstrained unidirectional ply...as...” and see the equation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed ‘254 invention with the teachings from Meer on a similar such system which includes “delamination” (e.g., see figure 10 of Meer) The motivation to combine would have been that “It was shown that a detailed finite element model with multiple elements through the thickness of a ply can predict the propagation of a crack from a predefined defect and can also predict the known thickness dependence of the in situ strength.” (Meer, § 6, ¶ 1) and that “The proposed method with a single layer of elements per ply can be expected to predict propagation of cracks that grow from stress concentrations without the need for representation of spatial variability in the material.” (Meer, § 6, last paragraph)

Regarding Claim 24
Claim 24 is rejected under a similar rationale as claim 7. 

Double Patenting - 16/207,281
Claims 1-3, 6, 8-12, 15, 17-18, 20-23, 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 10, 13 of copending Application No. 16/207,281 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because these claims are obvious variations of each other. 
As to the iteration modification of the ILS, the ‘281 claim 1 recites a modification of the ILS by a predetermined amount, and that the model of the cracking is a function of the ILS strength, and that the spacing requirement is based on the actual crack density. A skilled person would have found it an obvious variation of this that the crack spacing/density was a function of the ILS strength, and the pre-determined modification to the ILS strength was based on the difference between the actual crack spacing/density and the calculated value. 
As to the visual representation – it would have been an obvious variation to have output the ‘254’s computer model as a visual representation for a user. 
Instant claim 10, and the dependents thereof, are rejected under a similar rationale as claim 1, and the dependents thereof, in view of claims 10 and 13.
Instant claim 20, and the dependents thereof, are rejected under a similar rationale as claim 1, and the dependents thereof, in view of claims 1 and 3. The instant claim 20 recites a computer-readable medium, the copending claim 1 recites an obvious variation of a computer performing similar steps. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16/207,311
Application # 16/207,281
Regarding Claim 1

	A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;
	based on at least one of the one or more parameters:
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;
	and calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material;
	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;
	and responsive to determining that the estimated crack density for the composite filler material o does not match the baseline crack density for the composite filler material to within a predetermined threshold:
	2 of 15Application Ser. No. 16/207311 Attorney Docket No. 7474-188 Client Docket No. 18-1226-US-NP[3] iteratively modify a current Intralaminar Shear (ILS) strength of the composite filler material until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold;
	and generate, as a function of the modified ILS strength, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;
	calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface;
	iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:
	2 of 17Application Ser. No. 16/207281Client Docket No. 18-1226-US-NP[2]determine whether the generated computer model indicates delamination between the first and second load-bearing composite structural components;
responsive to determining that the generated computer model does not indicate delamination between the first and second load-bearing composite structural components:
	modify the ILS strength of the connection interfaces by a predetermined amount;
	and re-generate the computer model based on the modified ILS strength of the connection interface;
	and responsive to determining that generated computer model indicates delamination between the first and second load-bearing composite structural components, determine a target ILS strength for the connection interface to be the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 

Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  


Regarding Claim 2

	The computer of claim 1, wherein the processing circuitry is further configured to the generate visual representation of the composite filler material as a computer model of the composite filler material. 


Regarding Claim 1

	and responsive to determining that generated computer model indicates delamination between the first and second load-bearing composite structural components, determine a target ILS strength for the connection interface to be the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 

It would have been an obvious variation to have output the model to the user as a visual representation of the model 
Regarding Claim 3

	The computer of claim 1, wherein the one or more parameters further one or more of:
	a total number of cracks for the composite filler material;
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material;
	a distribution of the cracks in the composite filler material;
	and a width measurement for one or more of the cracks in the composite filler material. 

 
Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  


Regarding Claim 6

	The computer of claim 1, wherein the processing circuitry is further configured to calculate a distribution for the cracks in the composite filler material. 


Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  

The spacing/density of the cracks describes the crack distribution. 

Regarding Claim 8

	The computer of claim 1, wherein the composite filler material comprises a noodle. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:


Regarding Claim 9

	The computer of claim 1, wherein the composite filler material comprises a crossply filler material having a plurality of layers. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:

An obvious species of a composite filler material is a cross-ply composite laminate. 

Regarding Claim 27.

	The computer of claim 1, wherein the current ILS strength of the composite filler material is iteratively modified by a predetermined percentage until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold. 


Regarding Claim 1

	...iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:
	2 of 17Application Ser. No. 16/207281Client Docket No. 18-1226-US-NP[2]determine whether the generated computer model indicates delamination between the first and second load-bearing composite structural components;
responsive to determining that the generated computer model does not indicate delamination between the first and second load-bearing composite structural components:
	modify the ILS strength of the connection interfaces by a predetermined amount;
	and re-generate the computer model based on the modified ILS strength of the connection interface;
	and responsive to determining that generated computer model indicates delamination between the first and second load-bearing composite structural components, determine a target ILS strength for the connection interface to be the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 

Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  

Claim 27 is an obvious variation of what is being recited in claims 1 and 3 of the ‘281, i.e. the obvious variation of the ILS strength being used for calculating the spacing requirement, and the modification of the ILS strength being based on the difference between the calculated crack spacing/density and the actual crack density

As to the percentage: this also would have been obvious, i.e. expressing a numerical change in a value as a percent 

Regarding Claim 28.

	The computer of claim 27, wherein responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold, the processing circuitry is further configured to generate the visual representation of the composite filler material as a function of the current ILS strength of the composite filler material, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material.


Regarding Claim 1

	...iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:
	2 of 17Application Ser. No. 16/207281Client Docket No. 18-1226-US-NP[2]determine whether the generated computer model indicates delamination between the first and second load-bearing composite structural components;
responsive to determining that the generated computer model does not indicate delamination between the first and second load-bearing composite structural components:
	modify the ILS strength of the connection interfaces by a predetermined amount;
	and re-generate the computer model based on the modified ILS strength of the connection interface;
	and responsive to determining that generated computer model indicates delamination between the first and second load-bearing composite structural components, determine a target ILS strength for the connection interface to be the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 

Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  

Claim 27 is an obvious variation of what is being recited in claims 1 and 3 of the ‘281, i.e. the obvious variation of the ILS strength being used for calculating the spacing requirement, and the modification of the ILS strength being based on the difference between the calculated crack spacing/density and the actual crack density




Claims  7, 16, 19, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 10, 13 of copending Application No. 16/207,281 (reference application) and in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 

Regarding Claim 7
	While the claimed ‘281 invention does not recite the following limitations, Meer teaches:
The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material.  (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure...The optimal value for this interface stiffness is derived with an analytical shear lag model.” – then see figure 10 – shows “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” – wherein, as shown in figure 10 the model results that are visually depicted show that the cracks are associated with various lengths, i.e. Meer is calculating the crack length
further see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] for clarification

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed ‘281 invention with the teachings from Meer on a similar such system which includes “delamination” (e.g., see figure 10 of Meer) The motivation to combine would have been that “It was shown that a detailed finite element model with multiple elements through the thickness of a ply can predict the propagation of a crack from a predefined defect and can also predict the known thickness dependence of the in situ strength.” (Meer, § 6, ¶ 1) and that “The proposed method with a single layer of elements per ply can be expected to predict propagation of cracks that grow from stress concentrations without the need for representation of spatial variability in the material.” (Meer, § 6, last paragraph)

Regarding Claim 16
	Claim 16 is rejected under a similar rationale as claim 7. 

Regarding Claim 19.
	While the claimed ‘281 invention does not recite the following limitations, Meer teaches: The method of claim 1, further comprising calculating the transverse tensile strength of the composite filler material. (Meer, page 3309, last paragraph: “In order to form a complete matrix crack, the averaged transverse tensile stress has to exceed...Therefore, Dvorak and Laws (1987) proposed to relate the thick ply in situ [transverse tensile] strength to the transverse tensile strength measured on an unconstrained unidirectional ply...as...” and see the equation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed ‘281 invention with the teachings from Meer on a similar such system which includes “delamination” (e.g., see figure 10 of Meer) The motivation to combine would have been that “It was shown that a detailed finite element model with multiple elements through the thickness of a ply can predict the propagation of a crack from a predefined defect and can also predict the known thickness dependence of the in situ strength.” (Meer, § 6, ¶ 1) and that “The proposed method with a single layer of elements per ply can be expected to predict propagation of cracks that grow from stress concentrations without the need for representation of spatial variability in the material.” (Meer, § 6, last paragraph)

Regarding Claim 24
Claim 24 is rejected under a similar rationale as claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YouTube Video, Title: “Damage of Fiber Reinforced Composites | ANSYS e‐Learning | CAE Associates”; Publication Date: July 28th, 2014, see the 11:50 timestamp for a visual depiction of the GUI in Ansys for a composite damage simulation
Airoldi, “Identification of material parameters for modelling delamination in the presence of fibre bridging”, 2012 – see the abstract, see §§ 4.1 to 4.4, see § 5
Brewer et al., “Quadratic Stress Criterion for Initiation of Delamination”, 1988 – see the abstract , see page 1144
Fenske et al., “The Inclusion of In-Plane Stresses in Delamination Criteria”, 2001 see the abstract and see page 1328 the section “Quadratic Delamination Criterion”
Coe et al., US 5,136,497 – see the abstract and figure 2, see figure 4, see figure 5, see figures 11-12
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147